IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                December 23, 2008

                                             No. 07-30865      Charles R. Fulbruge III
                                                                       Clerk


JAMES HAROLD MOORE, JR; ET AL

            Plaintiffs

   v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; ET AL

             Defendants
----------------------------------------------------

JAMES HAROLD MOORE, JR; JIM MOORE INSURANCE AGENCY INC;
BLANCHE A MOORE, doing business as Moore Insurance Agency

            Plaintiffs - Appellants

  v.

AMERICAN HOME ASSURANCE COMPANY; STATE FARM FIRE &
CASUALTY COMPANY

            Defendants - Appellees



                      Appeal from the United States District Court
                          for the Eastern District of Louisiana
                                USDC No. 2:06-CV-03515


Before BENAVIDES, SOUTHWICK and HAYNES, Circuit Judges.
                                       No. 07-30865
PER CURIAM:*
       This is an appeal from the district court’s grant of summary judgment in
favor of Appellees State Farm Fire & Casualty Co. (“State Farm”) and American
Home Assurance Co. (“American Home”) on all counts asserted against them by
Appellants James Harold Moore Jr.(“Moore”), his wife Blanchard A. Moore (d/b/a
Jim Moore Insurance Agency), and the Jim Moore Insurance Agency. The
district court held that Appellees—Appellants’ liability insurers— owed no duty
of defense and no coverage to Appellants for the claims asserted in a previously
filed suit.   After a de novo review of the record, in which all reasonable
inferences were drawn in favor of Appellants, we agree that summary judgment
was proper and that Appellees were entitled to judgment as a matter of law.
       Appellants contend that the district court erred in holding that Appellees
were not obligated to defend or provide coverage to Appellants in the suit filed
by Moore against State Farm Mutual Automobile Insurance Company, State
Farm Life Insurance Company, State Farm Fire & Casualty Company, and State
Farm General Life Insurance Company (collectively, the “State Farm
Defendants”). Specifically, Appellants contend that the court erred in holding
that the counterclaims and defenses asserted by the State Farm Defendants
were not covered under the relevant policies because they were not claims for
“damages,” as required by the policy language, or were not otherwise covered
claims under the policies. The State Farm Defendants’ counterclaims and
affirmative defenses requested two types of relief: (1) setoff of the Appellants’
damages for their alleged breach of contract and (2) injunctive and declaratory
relief concerning Appellants’ alleged breach of the agency contract. The district
court held that the claims pointed to by Appellants were not covered—and thus



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                 No. 07-30865
did not trigger the duty to defend—because they could not have obligated
Appellants to pay monetary damages, as required by the State Farm and
American Home policies, and did not allege the type of injuries covered under
the relevant policy language.
      The district court did not err in its analysis. This is a diversity suit
regarding insurance policies issued in Louisiana, and is thus governed by
Louisiana law. Am. Int’l Specialty Lines Ins. Co. v. Canal Indem. Co., 352 F.3d
254, 260 (5th Cir. 2003). “It is well settled in Louisiana that an insurer’s duty
to defend suits filed against its insured is determined by a comparison of the
allegations of the plaintiff’s complaint and the terms of the policy, with the
insurer having a duty to defend unless the allegations in the complaint
unambiguously exclude coverage.” Jenson v. Snellings, 841 F.2d 600, 612 (5th
Cir. 1988) (applying Louisiana law). Here, none of the allegations underlying
the counterclaims or defenses for which the Appellants sought a defense from
Appellees presented a covered claim under the relevant policies. The State Farm
Defendants did not seek monetary damages, a prerequisite to coverage under
both the American Home and State Farm policies. Even if any of the claims
could be termed claims for damages, the claims did not allege the types of
injuries that were covered under the policies. The judgment of the district court
is AFFIRMED.




                                       3